 



Exhibit 10.2
FIRST AMENDMENT TO THE
OXFORD INDUSTRIES, INC.
EXECUTIVE PERFORMANCE INCENTIVE PLAN
October 9, 2007
          WHEREAS, Oxford Industries, Inc. (the “Company”) adopted the Oxford
Industries, Inc. Executive Performance Incentive Plan (the “Plan”);
          WHEREAS, capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan; and
     WHEREAS, the Company desires to amend the Plan, as of the date first set
forth above, to (i) specify that a Performance Award need not be based upon
Performance Measures with a twelve-month performance period coinciding with the
Company’s fiscal year and (ii) specify that the Maximum Performance Award under
the Plan shall mean an amount not greater than $5 million with respect to
bonuses paid under the Plan with respect to performance periods (or portions
thereof) falling within any twelve (12) consecutive month period.
     NOW, THEREFORE, Oxford hereby amends the Plan as follows:

1.   Section 2.5 of the Plan shall be, and it hereby is, amended and restated to
read in its entirety as follows:       “Eligible Employee” means the Chief
Executive Officer of the Company and any other employee of the Company (or of
any Subsidiary) who, in the opinion of the Committee, (i) will have compensation
for the applicable fiscal year sufficient to result in the employee being listed
in the Summary Compensation Table appearing in the Company’s proxy statement
distributed to shareholders following such fiscal year, as required by
Item 402(a)(3) of Regulation S-K under the Securities Act of 1933, as amended;
or (ii) otherwise qualifies as a key executive of the Company or a senior
executive officer of a Subsidiary.   2.   Section 2.6 of the Plan shall be, and
it hereby is, amended and restated to read in its entirety as follows:      
“Maximum Performance Award” means an amount not greater than $5 million with
respect to the award of all bonuses under the Plan with respect to performance
periods (or portions thereof) falling within any twelve (12) consecutive month
period.”   3.   Section 2.12 of the Plan shall be, and it hereby is, amended and
restated to read in its entirety as follows:       “Plan Year,” with respect to
any Performance Award to a Participant or with respect to any Performance
Measure, means the Company’s applicable fiscal year or such other period
designated by the Committee.”   4.   Section 4.2 of the Plan shall be, and it
hereby is, amended and restated to read in its entirety as follows:      
“Performance Awards. Performance Awards may vary among Participants and from
Plan Year to Plan Year; however, Performance Awards to a Participant with
respect to the performance periods (or portions thereof) falling within any
twelve (12) consecutive month period shall in no event exceed the Maximum
Performance Award. Performance Awards may be established as a percentage or
multiple of base salary, or as a percentage or multiple of an established target
bonus. In addition to the Performance Awards that are intended to satisfy the
provisions of Code Section 162(m), the Committee may also award a discretionary
bonus that is based in whole or in part upon the achievement of the Performance
Measures established hereunder.”   5.   Section 5.2 of the Plan shall be, and it
hereby is, amended and restated to read in its entirety as follows:





--------------------------------------------------------------------------------



 



      “Maximum Award. Performance Awards to a Participant with respect to the
performance periods (or portions thereof) falling within any twelve
(12) consecutive month period shall in no event exceed the Maximum Performance
Award.       Except as specifically amended herein, the terms of the Plan shall
remain in full force and effect.

          IN WITNESS WHEREOF, the Company has caused this First Amendment to the
Plan to be executed as of the date first set forth above.

                      OXFORD INDUSTRIES, INC.  
 
                    By        /s/ Thomas E. Campbell                  
 
      Name:   Thomas E. Campbell    
 
      Title:   Vice President    

 